Exhibit 10.1

 

LOGO [g629046g21j06.jpg]  

 

Steven Kemper, CPA, MBA

CFO/Treasurer

11099 N. Torrey Pines Road, Suite 100

La Jolla, CA 92037

Direct: 858.450.4222

Fax: 858.200.3877

www.dermtech.com

August 12, 2019

Kevin Sun

 

RE:

OFFER OF EMPLOYMENT

Dear Kevin,

DermTech (the “Company”) is pleased to offer you employment as Vice President of
Finance. You will report directly to John Dobak, CEO at our facilities in San
Diego, CA, subject to necessary business travel. The Company may change your
position and duties as it deems necessary.

Your initial annual salary will be $300,000 (your “Base Salary”), less payroll
deductions and all required withholdings. You will be paid semi-monthly and upon
acceptance of this offer of employment, you will be eligible to be included in
our medical/dental/vision coverage through Anthem (medical) and MetLife (dental
and vision). These benefits are currently paid 90% by the Company for employees
and 50% of the cost for dependent coverage, but is subject to change in the
future. Depending on your elections, DermTech will pay all or a portion your
benefits. DermTech also offers a 401(k) plan; the company does not match at this
time.

The Company has agreed to grant you equity in the form(s) of an incentive stock
option and/or restricted stock units (such stock option and/or restricted stock
units together, the “Equity Award”), which will be provided to you following and
subject to (i) the closing of the Company’s proposed business combination with
Constellation Alpha Capital Corp. and (ii) approval by the Company’s board of
directors, assuming your employment has commenced as of such time. The Equity
Award will represent a number of shares of the Company’s common stock equal to
1% of the Company’s fully diluted capitalization as of the date of grant, and it
will include vesting terms similar to the vesting terms set forth in equity
awards previously granted to Company officers.

In addition, you will be eligible for a 20% bonus of your Base Salary that would
be based upon corporate and individual goals that will be determined at a later
date by the CEO and Board of Directors. You will also be eligible for 18 days
Paid-time-off (PTO) each year, with a proportionate amount to accrue each pay
period. In addition, you will be eligible for 5 additional paid time off
compensation days that will not be part of your annual allowance. This is a
full-time position and you will be expected to devote 100% of your working time
to DermTech.

You will be required to complete our standard Employee Nondisclosure,
Confidentiality and Invention Assignment Agreement that will be sent to you
shortly. This offer is contingent upon successful completion of a background and
reference check. Your employment is at-will meaning either you or the company
can terminate the employment at any time without notice.

Termination other than for cause, death or disability:

If the Company (or any parent or subsidiary or successor of the Company)
terminates your employment with the Company other than for cause, death or
disability then you will be entitled to receive 1) a lump sum payment of
severance equal to six months of your then in effect base salary, less
applicable withholdings, 2) payment by DermTech of the premiums required to
continue group health care coverage for a period of six months following
termination, provided that you remain eligible for Consolidated Omnibus Budget
Reconciliation Act, or COBRA, benefits, and 3) six months additional vesting of
any remaining unvested equity awards upon termination.

If you are terminated other than for cause, death or disability, or you resign
for Good Reason, during a period beginning three months prior to and ending 18
months following a change in control (as defined in DermTech, Inc. Amended and
Restated 2010 Stock Plan), or within 18 months following a change in DermTech’s
CEO, you will also be entitled to receive immediate accelerated vesting of 100%
of any remaining unvested equity awards upon termination, in addition to the
severance benefits disclosed above related to termination other than for cause,
death or disability.



--------------------------------------------------------------------------------

Good Reason means the occurrence of any of the following events or conditions,
without your express written consent:

 

  i.

A material reduction in your base salary or bonus potential;

  ii.

A material reduction in your duties, responsibilities or authority, including,
without limitation, changes in your reporting structure resulting from a change
in control transaction or a change in DermTech’s CEO;

  iii.

A change in geographic location at which you must perform services that results
in an increase in the one-way commute of you by more than 50 miles; or

  iv.

A successor of the Company does not assume this agreement.

You must provide notice to the Company of the condition giving rise to “Good
Reason” within one hundred and twenty (120) days of your knowledge of the
existence of such condition, and the Company will have thirty (30) days
following such notice to remedy such condition.

For purposes of this agreement, the acquisition of DermTech by Constellation
Alpha Capital Corp which is expected to close on August 29, 2019 is not an
applicable change in control.

Termination for cause, death or disability:

If your employment with the Company (or any parent or subsidiary or successor of
the Company) is terminated voluntarily by you, for cause by the Company or due
to your death or disability, then: (i) all vesting will terminate immediately
upon termination with respect to your outstanding equity awards and (ii) all
payments of compensation by the Company to you will terminate immediately upon
termination (except as to amounts already earned).

We would like your start date to be Thursday, August 22, 2019. Please sign your
acceptance below and we look forward to working with you!

Sincerely

/s/ John Dobak

John Dobak, CEO

 

Offer Accepted:

Sign: /s/ Kevin Sun

Print Name: Kevin Sun

Date: August 14, 2019